Citation Nr: 0504916	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  01-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a chronic neck 
disorder.  

3.  Entitlement to service connection for organic brain 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1965 to December 
1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from April and September 2001 
rating decisions.  In April 2001, the RO, in part, denied 
service connection for organic brain syndrome.  In September 
2001, the RO found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a right shoulder disability and denied service connection for 
a chronic neck disability.  The Board remanded the appeal to 
the RO for additional development in September 2003.  

By rating action in March 2004, the RO granted service 
connection for a gastrointestinal disorder due to medications 
secondary to service-connected compression fracture of the 
thoracolumbar spine.  The veteran was notified of this 
decision and did not express dissatisfaction with the rating 
assigned.  Accordingly, this issue is no longer in appellate 
status and will not be addressed in this decision.  

The issues involving right shoulder and chronic neck 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for organic brain syndrome have been 
obtained by VA.  

2.  The veteran's organic brain syndrome is at least as 
likely as not related to a motor vehicle accident in service.  




CONCLUSION OF LAW

Organic brain syndrome is due to injury which was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where an organic disease of the nervous 
system is demonstrated to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a claimant 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Factual Background & Analysis

Historically, the service medical records show that the 
veteran sustained multiple injuries to his head and mid- and 
lower back in an automobile accident in February 1968.  
Service connection was established for fracture of the right 
intraorbital rim and zygomatic arch and multiple compression 
fracture of the thoracolumbar spine by the RO in December 
1968.  A claim of service connection for organic brain 
syndrome was initially received in November 1999.  

In reviewing the evidentiary record, the Board notes that 
organic brain syndrome was first noted on a private 
psychiatric hospital report in December 1979.  At that time, 
the veteran was committed, by a court order, to a state 
hospital for evaluation of psychotic symptoms.  There was 
some question as to the etiology of the veteran's psychiatric 
disorder, with two of three doctors indicating a belief that 
his symptoms were related to drug abuse; the third opined 
that they were related to a head injury in service.  The 
diagnosis was organic brain syndrome due to trauma, drugs, 
and alcohol.  Subsequent psychiatric evaluations did not show 
a diagnosis of organic brain syndrome.  

Following receipt of the veteran's claim in May 2000, the 
Board requested an examination to determine the nature and 
etiology of his claimed organic brain syndrome.  In March 
2003, a VA neurologist indicated, in essence, that medical 
reports of record offered conflicting evidence as to the 
exact etiology of the veteran's organic brain syndrome.  
However, he opined that it was reasonable to conclude that he 
did sustain significant head trauma with loss of 
consciousness, and opined that it was at least as likely as 
not that his organic brain syndrome was related to a head 
injury in service.  

Under the circumstances, the Board is of the opinion that 
reasonable doubt as to the etiology of the organic brain 
syndrome should be resolved in favor of the veteran.  
Accordingly, service connection is granted.  


ORDER

Service connection for organic brain syndrome is granted.  


REMAND

Concerning the claims of service connection for a chronic 
neck disorder and the request to reopen service connection 
for a right shoulder disability, the veteran indicated in his 
substantive appeal (VA Form 9), that he wished to appear at a 
hearing before a member of the Board at the RO.  

The Board notes that the substantive appeal was received at 
the RO in November 2004 and was subsequently forwarded to the 
Appeals Management Center.  However, it was not received in 
time to be associate with the claims file when the appeal was 
returned to the Board in December 2004.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


